Title: From Thomas Jefferson to William Short, 24 September 1785
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Sep. 24. 1785.

Finding the assistance of a private Secretary necessary in my office I would wish you to accept of the appointment. In this case it will be necessary for you to abandon your plan of continuing at St. Germain’s. I need not detail to you the ordinary business in which you will be engaged. That will open itself on you of course. But it is necessary for me particularly to authorize and instruct you, in case of any accident happening to myself, to take possession of whatever papers may be in my hands as Minister plenipotentiary for the United States at the court of Versailles, and to deliver them to the order of the Secretary for foreign affairs. I am not able to say with certainty what is the salary allowed: but Mr. Grand who paid young Mr. Franklin’s, and who will pay yours also, will inform you. I think it was a thousand dollars a year. I must add that you are to expect this appointment to cease whenever Congress shall be pleased to countermand or supersede it by any other arrangement. I am with much esteem Dr. Sir your most obedient humble servt.,

Th: Jefferson

